Citation Nr: 1133613	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD, for the period from August 12, 2005, to December 19, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD, for the period from December 20, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for a back disorder; for a knee disorder; for coronary artery disease, to include as due to herbicide exposure; for hypertension, to include as due to a service-connected disability; and for erectile dysfunction, to include as due to a service-connected disability have been raised by the medical evidence found in the record or by the Veteran's representative in his final brief submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period from August 12, 2005, when the Veteran's current claim for increase was received by VA, to December 19, 2007, the evidence does not show that his PTSD results in occupational and social impairment with deficiencies in most areas.

2.  For the period from December 20, 2007, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, for the period from August 12, 2005 to December 19, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating of 70 percent, but no higher, for PTSD, for the period from December 20, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in September 2005, April 2006, November 2006, and February 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Before this appeal was filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the April 2006 and November 2006 correspondence.  A notice pursuant to Vazquez-Flores concerning higher rating claims was provided in the February 2009 correspondence.

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

The duty to assist also has been fulfilled as VA and private medical records relevant to this claim have been requested and obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's PTSD rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010).

A GAF score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectations of death, frequently violent, manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

PTSD

The Veteran essentially asserts that his PTSD has worsened over time.  Historically, service connection for PTSD was granted in a July 2002 rating decision and a 10 percent disability rating was assigned, effective October 1, 2001.  In a March 2003 rating decision, the Veteran's disability rating for PTSD was increased from 10 percent to 50 percent, effective August 22, 2002.  On August 12, 2005, the Veteran's current claim for increase was received by VA.  




PTSD from August 12, 2005 to December 19, 2007

Private medical records of G.R.R., M.D., one of the Veteran's private physicians, dated in August 2004 and October 2004 did not reflect treatment for the Veteran's psychiatric disorder.

The Veteran underwent a VA examination in September 2005.  He complained of anxiety symptoms, including feeling stressed, irritable with insomnia, fatigue, excessive worry at times with associated muscle tension headaches; and PTSD symptoms, including nightmares three times a week, flashbacks two times a week, a decreased mood without suicidal or homicidal ideation, angry outbursts, feeling detached from others, difficulties with concentration and trusting others, and a noted startle response.  He was still regularly haunted by his killing of an enemy soldier who subsequently fell into the Veteran's foxhole during the Vietnam war.  

It was noted that the Veteran began receiving railroad retirement three years before for left knee replacement and a history of heart attack after working for 28 years.  It also was noted that the Veteran had a domestic violence charge four years before as a result of which he had been required to attend a class.  

On mental status examination, insight and judgment appeared fair; thought process was negative for looseness of association or flight of ideas; the Veteran appeared logical and goal-directed; he denied any auditory hallucinations or delusions or any thoughts of harming himself or others; and eye contact and posture were fair.  His mood became apparently dysthymic with noted tearing when the Veteran spoke about his Vietnam war stressor.  It also was noted that the Veteran appeared to function socially and that he was able to do his activities of daily living and to manage his income.  Diagnosis was chronic PTSD and an anxiety disorder not otherwise specified.  A GAF score of 55 to 60 was assigned.  

A January 2006 VA medical record noted that the Veteran had a dosage change regarding medication taken for his PTSD.

Based upon the evidence of record for this time period, the Board finds that the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, or the criteria found in Diagnostic Code 9411 to support his current 50 percent rating.  Indications of an anxiety disorder, as well as PTSD, in the September 2005 VA examination provide evidence of disturbances of motivation and mood, one of the symptoms set out in the regulatory criteria to show occupational and social impairment with reduced reliability and productivity.  

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas.  During the period from August 12, 2005 to December 19, 2007, there was no objective evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

The Board finds that the symptomatology described in the VA medical records found in the claims file (especially the mental status examination) are more consistent with the rating criteria for a 50 percent rating than for any higher rating for the period from August 12, 2005 to December 19, 2007. 

The Board also notes that for this time period the only GAF score assigned was the 55 to 60 estimated in the September 2005 VA examination.  As noted above, scores ranging from 55 to 60 are reflective of moderate symptoms or moderate difficulty in social or occupational functioning.  

Thus, based on the evidence found in the record and noted above, the Board finds that a rating in excess of 50 percent for PTSD, for the period from August 12, 2005 to December 19, 2007, is not warranted.  

In conclusion, the Board finds that the criteria for a disability rating in excess of 50 percent for PTSD, for the period from August 12, 2005 to December 19, 2007, have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD from December 20, 2007

In both the VA Form 9, Substantive Appeal received on December 20, 2007, and in a signed statement dated May 2009, the Veteran's wife contended that the Veteran's PTSD symptoms had worsened.  For example, the Veteran's wife asserted in these documents the following: that the Veteran threatened to shoot himself during the spring of 2008; that he said his "dream" was to go off in the woods and die because his body was "already gone;" that his appearance and hygiene had to be monitored daily with reminders or assistance; that the Veteran was suspicious of visitors and her telephone conversations; that he had periods of irritability and anger for no apparent reason; that he had reduced or eliminated attendance at church functions, parties and family gatherings; that he was suspicious and acted paranoid when he felt disrespected by relatives; that when he was really depressed he did not change clothes or bathe or answer the phone and did not know the day of the week; that he had nightmares almost every evening; and that anxiety over direct deposit of retirement monies had escalated into weekly verification of the actual amount of money in the account.

March 2008 VA medical records revealed the Veteran's hospitalization for several days for depression and that he had been much worse for the past year or so.  It was noted that he had a gun at home and said that he had contemplated shooting himself.  His wife took the gun and then took him to a hospital emergency room.  A worsening depression was noted after his stepson's return from deployment in Iraq.  Viewing and discussing photographs the stepson had taken in Iraq led to depressive feelings and suicidal thoughts and made the Veteran recall Vietnam experiences.  He started having nightmares and stayed all day in his room dressed in his pajamas.  He denied hallucinations and obsessions and denied that he was suicidal, but said that he wanted outpatient treatment for his PTSD symptoms, such as intrusive memories.  One record noted rather intense and persistent suicidal ideation and a GAF score of 20.  Discharge diagnosis was chronic PTSD with exacerbation of depression and a brief return to polysubstance abuse.  A GAF score of 45 was assigned.  The VA staff psychiatrist also noted that his GAF scores had ranged between 35 and 45 within the past year.  

A VA mental health progress note a month later, in April 2008, indicated the Veteran had a faint suicidal ideation and a GAF score of 50 was assigned.  

A May 2008 VA mental health record showed that the Veteran denied any suicidal ideation during a PTSD clinical team screening interview and that he was feeling much better.  Subsequently, a VA psychology intern assigned a GAF score of 61.

A July 2008 VA medical record noted the Veteran's individual psychotherapy for PTSD.  He said that he had a hard time dealing with extreme pain in his back and legs and felt somewhat more depressed since his pain had worsened.  A GAF score of 50 was assigned.  

An October 2008 VA mental health record noted the Veteran's admission that he had recurrent passive suicidal thoughts.  He described social isolation and difficulty relating to others and was referred to recreation therapy.  A VA mental health record later that month noted his suicidal ideation was not serious but consisted only of fleeting thoughts on bad days.  

January 2009 VA medical records noted that the Veteran's hardest stressor was his son returning to Iraq the previous month for a second tour of duty which reactivated his own war memories.  Symptoms included disturbed sleep, occasional depressive feelings, some anxiety, and suicidal ideation at times.  GAF scores of 57 and 58 were assigned.  

The Veteran underwent a VA mental examination in March 2009.  The Veteran complained of moderate, chronic depressive symptoms for many years and that he got depressed due to pain and physical limitations.  He denied any current suicidal ideation.  It was noted that the Veteran had individual psychotherapy and took anti-psychotic and anti-depressant medications.  His wife indicated that the Veteran got out of the house more on medication.  The Veteran said that his symptoms had improved since his March 2008 hospitalization, but that he still had disrupted sleep and irritability.  It was noted that the Veteran lived alone with his third wife and that he described "alright" relationships with his wife and five adult children.  He also saw one or two Vietnam veterans once a week.  It was noted that he was moderately impaired regarding psychosocial functioning.  

On mental status examination, the Veteran was oriented to person, place, and time and was appropriately dressed.  Speech was slow, but coherent; his attitude was cooperative; he had no delusions, hallucinations or ritualistic behaviors; and judgment, insight, thought process and content were unremarkable.  His mood was noted as depressed and his affect was constricted.  He was easily distracted.  There was no indication of suicidal or homicidal ideation.  It was noted that he had panic attacks once a month or less.  His recent memory was described as mildly impaired, but immediate and remote memory were both normal.  The Veteran reported sleep difficulties with nightmares once or twice a month, recurrent and distressing recollections, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The Veteran also reported combat-related auditory hallucinations after his son's return from deployment to Iraq.  The VA examiner noted that the Veteran's chronic PTSD symptoms appeared to have been exacerbated with his son's two deployments to Iraq.  Diagnosis was chronic PTSD and a depressive disorder not otherwise specified with a guarded prognosis.  A GAF score of 52 was assigned.  

Resolving all reasonable doubt in favor of the Veteran, for the period from when his wife submitted her statement with his VA Form 9 received on December 20, 2007 until the present, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas or a 70 percent disability rating.  The lay and medical evidence of record shows that the Veteran exhibited near continuous depression and difficulty in adapting to stressful circumstances with his stepson's return from two deployments to Iraq.  There was also evidence of impaired impulse control or unprovoked periods of irritability described by his wife.  While the March 2009 VA examiner opined that the Veteran only met the criteria for a 50 percent rating, the credible and persuasive statements of the Veteran's spouse demonstrated that the Veteran's symptoms were more serious.  While the VA examiner is a trained medical professional, she only observed the Veteran on one occasion while the Board finds that his spouse is a good reporter and has lived with the Veteran for more than 10 years.  She also successfully removed the guns from their dwelling and took her husband to the hospital when he needed treatment for depression in March 2008.  VA medical records in 2008 also noted the Veteran's struggles with suicidal ideation as well as depression and the March 2009 examiner herself noted the Veteran's auditory hallucinations conjoined with his depression the year before.  Medical evidence from this time period also showed recurrent and intrusive distressing recollections, markedly diminished interest or participation in activities, difficulty sleeping, hypervigilance, and exaggerated startle response.

Moreover, GAF scores assigned to the Veteran in 2008 and 2009 ranged widely from 20 to 61, which represents symptomatology ranging from an inability to function in most areas to serious or moderate symptoms.  While some of his GAF scores during this time period only reflect moderate symptoms, the Board notes that GAF scores by themselves are not dispositive of a disability rating and that the Veteran's symptomatology from December 20, 2007 onwards, as outlined above, certainly reflects serious, rather than more moderate, symptoms.

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  The Veteran did not exhibit most of the symptoms contained in the criteria for the assignment of a 100 percent rating outlined above.  During the period from December 20, 2007, there was some indication of auditory hallucinations as noted in the March 2009 VA examination, but they were never noted as persistent.  His wife also noted in her documentation an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  However, there was no objective evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In addition, information in the claims file shows that the Veteran enjoys a good relationship with a supportive wife.

The Board finds that the symptomatology described in the medical and lay evidence from December 20, 2007 are more consistent with the rating criteria for the 70 percent rating rather than with either a lower 50 percent or a higher 100 percent disability rating.  Thus, the Board will resolve all reasonable doubt in this matter and find that a 70 percent rating for PTSD, but no higher, is warranted for the period from December 20, 2007.

Consideration has been given to assigning staged ratings for this claim and indeed a 70 percent rating has been assigned as of December 20, 2007, the date VA received persuasive correspondence from the Veteran's wife regarding his PTSD symptomatology.  At no other time during the appeal period has the evidence and the Veteran's PTSD symptoms warranted the assignment of ratings higher than what has been herein assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Veteran's PTSD disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The rating criteria are not inadequate in this case.  Higher ratings are available for this Veteran's service-connected PTSD disability and a higher staged rating was assigned based on the lay and medical evidence.  However, the Veteran simply does not meet the criteria for higher ratings in the time periods examined in this appeal.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD, for the period from August 12, 2005 to December 19, 2007, is denied.

Entitlement to a rating of 70 percent for PTSD, from December 20, 2007, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


